UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7065


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES NIBLOCK,

                 Defendant – Appellant.



                             No. 10-7066


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES NIBLOCK,

                 Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1; 1:10-cv-00529-GBL).


Submitted:   January 18, 2011              Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


James Niblock, Appellant Pro Se.    Dana James Boente, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              James      Niblock     seeks     to   appeal    the    district      court’s

order denying his motions (1) to expedite a ruling on his motion

to alter or amend the judgment; (2) to dismiss as moot; (3) to

vacate, set aside, or correct his sentence; and (4) to enforce

the plea agreement by specific performance.                           The court ruled

that    these    were      all    attempts     to     file   successive     28   U.S.C.A.

§ 2255 (West Supp. 2010) motions without authorization from the

court of appeals.

              The order is not appealable unless a circuit justice

or    judge   issues       a     certificate     of    appealability.        28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent      “a       substantial     showing       of     the   denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.     Cockrell,      537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.               We have independently reviewed the record

                                             3
and conclude that Niblock has not made the requisite showing.

Accordingly, we deny Niblock’s motion to supplement the record,

deny his motion for a certificate of appealability, and dismiss

the appeals.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4